Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, drawings, and amended Specification filed on 05/17/2022 is/are acknowledged and entered. By this Amendment, the Applicant amended claim 9 and added claim 17. Claims 9-17 remain pending in the application. 

Response to Arguments
As discussed below, the Applicant's arguments filed 05/17/2022 have been fully considered.

Claim Rejections
35 USC 102
In the Response, the Applicant asserts that King does not show a transmission element, which satisfies the requirements of claim 9 that are copied above, as well as the other requirements of claim 9. Applicants respectfully point out that the comments provided to support the rejection refer to portions of King that describe two different embodiments of King as well as a prior art embodiment. None of those embodiments, however, satisfy the requirements of claim 9.
The Examiner disagrees with the Applicant’s argument.  
First, the Applicant states, “The rejection first refers to paragraph 25 of King. That paragraph describes the embodiment shown in figure 1. Paragraph 25 specifically teaches that the heat isolating linkage 5 includes a first end portion 10 with a bearing opening 16 that receives a bearing race 18 and a rod end ball 20.”  While this is true, the reference to Paragraph 25 refers to the fact that the linkages disclosed by King are used in turbochargers.  The rejection as written recites, “[a] turbocharger (Para [0025]),” then goes on to recite, “an adjusting device (Para [0029] discloses a waste gate).”  The record is clear that Para [0025] references the turbocharger and that Para [0025] references the adjusting device. 
Second, the Applicant discusses the various embodiments discussed in Para [0029].  However, while the rejection as drafted refers to Para [0029], it also refers specifically to “a transmission element (605)” and not the embodiments disclosed in Figs. 4-6.  Thus, the record is clear that the rejection refers to Fig. 7 of King.
	Third, the Applicant states, “Paragraph 30 also refers to a seventh exemplary embodiment, which is shown in figure 7, and which has a second end portion 612 that may also include an aperture 617.” Specifically, the Applicant argues that in the discussed embodiments, only one end portion has a bearing opening. The other end portion of the discussed embodiments has an aperture, and King teaches that this aperture is provided to facilitate weldinq (again, see paragraph 29).  While the specification labels 616 an opening and 617 an aperture, the drawings clearly show that openings 316, 416, 516, and 616 are  identical to aperture 617, while aperture 617 is different than apertures 317, 417, and 517.  MPEP 2125 states, drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). Thus, since 617 is shown as identical to 316, 416, 516, and 616 and different from 317, 417, and 517 it would suggest to one of ordinary skill in the art that King discloses an embodiment where both end portions include a bearing opening.
	Fourth, the Applicant argues, “since the heat isolating actuator linkage disclosed in paragraph 32 only refers to a single rod end with a bearing opening and a race insert, that material does not anticipate claim 9.”  However, while the Applicant asserts that Para [0032] only refers to a single rod end, there is no support in King for this assertion.  The specification does not limit the rod end to a single end and the drawings show a rod with a cut out that could be applied to a single end (Figs. 4-6) or to both ends (Fig. 7).  

    PNG
    media_image1.png
    230
    513
    media_image1.png
    Greyscale

 

Current Objections and Rejections
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 9-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US 20150098750). 
Claim 9
Regarding Claim 9, King discloses [a]  turbocharger (Para [0025]) for a combustion engine, the turbocharger comprising:
an adjusting device (Para [0029] discloses a waste gate) for matching an operating behavior of the turbocharger to an operating behavior of the combustion engine;
an actuating actuator (Para [0029]) for actuating said adjusting device; and
a transmission element (605) for transmitting a manipulated variable of said actuating actuator to said adjusting device;
said transmission element being coupled directly or indirectly to said actuating actuator at a first coupling point (616) and to said adjusting device at a second coupling point (617);
said transmission element having a one-part component body (Fig. 6) that extends from said first coupling point to said second coupling point along a longitudinal axis and said component body having a respective coupling element (912) at an end region facing said first coupling point and at an end region facing said second coupling point for coupling to said actuating actuator and to said adjusting device; and
each said coupling element being an integral part of said component body, forming a ball receptacle (Para [0031]) of a ball joint connection in said component body. 

Claim 10
Regarding Claim 10, King discloses [t]he turbocharger according to claim 9, wherein said component body is a one-part shaped sheet metal part (617) produced from a metal sheet or a sheet metal strip by a process selected from the group consisting of a punching and bending method, a punching and deep-drawing method, and a deep-drawing method (identified as product by process limitations, See MPEP § 2113).

Claim 11
Regarding Claim 11, King discloses [t]he turbocharger according to claim 9, further comprising at least one separate spring element or a spring element (932) formed on said component body in order to secure a respective joint ball in said ball receptacle of said ball joint (912) connection of said transmission element.

Claim 12
Regarding Claim 12, King discloses [t]he turbocharger according to claim 9, wherein said component body of said transmission element is formed with at least one bead and/or protrusion (630) in a direction of the longitudinal axis of said component body in order to stabilize said component body.

Claim 13
Regarding Claim 13, King discloses [t]he turbocharger according to claim 9, wherein each said ball receptacle is a cylindrical, pot-shaped depression with a pot bottom, a pot wall and a circular shoulder or opening in said pot bottom, forming a ball seat (Para [0031]) for a joint ball, and said pot wall is formed with at least one pot wall aperture (Para [0033] inherently discloses an aperture to receive capturing cover 934. The present application discloses that the spring element is used to secure the ball joint (Para [0033]) for receiving a spring element. Similarly, King discloses a capturing cover 934 to secure the ball 912.)  for securing the joint ball in said ball seat.

Claim 14
Regarding Claim 14, King discloses [t]he turbocharger according to claim 11, wherein each said ball receptacle of the respective said coupling element is a circular opening (King inherently discloses a circular opening to receive the ball 912) in said component body, forming a ball seat for the joint ball, each having a securing tab (932) on said component body, bent over in a direction of the joint ball, on both sides of said ball seat, and wherein the respective said securing tab is formed with at least one securing tab aperture (Para [0033] inherently discloses an aperture to receive capturing cover 934. The present application discloses that the spring element is used to secure the ball joint (Para [0033])for receiving a spring element. Similarly, King discloses a capturing cover 934 to secure the ball 912.) for receiving said spring element for securing the joint ball.

Claim 15
Regarding Claim 15, King discloses [t]he turbocharger according to claim 11, wherein each said ball receptacle of the respective said coupling element has two ball seat tabs (932; King discloses a plurality of circumferentially spaced flange segments 932.  A plurality includes two or more.), which are cut out of said component body, lie opposite one another and are bent up out of a plane of said component body in opposite directions to the joint ball, as a ball receptacle for the joint ball, and, on both sides of said ball receptacle, in each case one securing tab, which is bent over in the direction of the joint ball, on said component body, and wherein the respective said securing tab is bent over so far in a direction of the joint ball that said securing tab rests resiliently against the joint ball and acts as an integrated spring element for securing the joint ball in the respective said ball receptacle.
Claim 17
Regarding Claim 9, King discloses [a] method which comprises: 
producing a component body as a one-part shaped sheet metal part from a metal sheet or a sheet metal strip by a process selected from the group consisting of a punching and bending method, a punching and deep-drawing method, and a deep-drawing method (producing a component as claimed is a product by process.  To anticipate the process of making the product, the prior art must disclose the finished product and not the method of making the product. (See also MPEP § 2113.) Here, while King does not disclose the method of making the product, it does disclose the finished product.); and 
providing a turbocharger (Para [0002]) for a combustion engine (Para [0002]), the turbocharger including: 
an adjusting device (Para [0029] discloses a waste gate) for matching an operating behavior of the turbocharger to an operating behavior of the combustion engine, 
an actuating actuator (Para [0029]) for actuating said adjusting device, and 
a transmission element (605) for transmitting a manipulated variable of said actuating actuator to said adjusting device, 
said transmission element being coupled directly or indirectly to said actuating actuator at a first coupling point (616) and to said adjusting device at a second coupling point (617); 
said transmission element including said one-part component body (Fig. 7), said component body extending from said first coupling point to said second coupling point along a longitudinal axis and said component body having a respective coupling element (912) at an end region facing said first coupling point and at an end region facing said second coupling point for coupling to said actuating actuator and to said adjusting device, and 
each said coupling element being an integral part of said component body, forming a ball receptacle of a ball joint (Para [0033]) connection in said component body.
35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 20150098750) in view of Paulov (US 20180230899).
Claim 16
Regarding Claim 16, King discloses [t]he turbocharger according to claim 11, and, on both sides of said ball receptacle, in each case one securing tab (932), which is bent over in the direction of the joint ball, on said component body, and wherein the respective said securing tab is bent over so far in a direction of the joint ball that said securing tab rests resiliently against the joint ball and acts as an integrated spring element for securing the joint ball in the respective said ball receptacle.
Except wherein each said ball receptacle of the respective said coupling element has a spherical cap, which is formed in said component body in an opposite direction to the joint ball, forming a ball receptacle for the joint ball,
However, Paulov teaches wherein each said ball receptacle of the respective said coupling element has a spherical cap (23), which is formed in said component body in an opposite direction to the joint ball, forming a ball receptacle for the joint ball.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Paulov to use a spherical cap to make contact at one contact point at all times during the operation of the actuating device (Paulov Para [0034]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746